ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Weil Construction, Inc.                         ) ASBCA No. 62742
                                                )
Under Contract No. W9126G-18-C-0131             )

APPEARANCE FOR THE APPELLANT:                       Elizabeth H. Connally, Esq.
                                                     Connally Law, PLLC
                                                     San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Jeanelle S. Patel, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Fort Worth

                                 ORDER OF DISMISSAL

       For reasons indicated by the parties, the Board is unable to proceed with
disposition of this appeal at this time due to factors not within the control of the Board.
Accordingly, this appeal is hereby dismissed without prejudice pursuant to Board
Rule 18(b). Unless either party or the Board acts to reinstate the appeal within one year
from the date of this Order, the dismissal shall be deemed with prejudice.

       Dated: January 12, 2021



                                                 JOHN J. THRASHER
                                                 Administrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62742, Appeal of Weil Construction,
Inc., rendered in conformance with the Board’s Charter.

       Dated: January 12, 2021


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals